DETAILED ACTION

	This Office action is a reply to the amendment filed on 5/11/2021. Claims 1-3, 8-14, 16-18, 20, 24-34, 37-42, 44-46, 48-51 and 72-73 are pending. Claims 4-7, 15, 19, 21-23, 32-36, 43, 47 and 52-71 have been cancelled. No claims have been withdrawn. New claims 72 and 73 have been added.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cutting guide” (claims 39 and 51).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-14, 16-18, 20, 24-34, 37-42, 44-46, 48-51 and 72-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “wherein the substantially flexible zone is configured to bend evenly or uniformly across a width of the substantially flexible zone” (last two lines) is indefinite because the terms, “evenly” and “uniformly” are relative terms of degree. The terms, “evenly” and “uniformly” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Does applicant intend for the claim to require a bend having a constant radius of curvature across the flexible zone? See also claim 51.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 11-14, 16-18, 24-27, 29, 31 and 39-41 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nair et al. (US 5971848) (‘Nair’).
Claim(s) 1-3, 8-10, 12-14, 17, 18, 24-27, 29, 31, 37-42, 44-46, 48-49, 51 and 72 is/are rejected under 35 U.S.C. 102a1 as being anticipated by James (US 4907499).
	Claim 1, Nair provides a ridge or hip member for a roof, the ridge or hip member comprising:
a substantially flexible zone (28, 30, 30’; Fig. 1) and a substantially rigid zone (26 and 26’; Fig. 1) on each of a first side of the substantially flexible zone (Fig. 1) and a second side of the substantially flexible zone (Fig. 1), the substantially flexible zone adapted to allow the ridge or hip member to be bent by an installer by hand to conform the ridge or hip member to a ridge or hip of the roof with the substantially flexible zone located along a ridge or hip line of the roof and with the substantially rigid zone located on each side of the ridge or hip line (col. 4, lines 23-42; Fig. 1),
wherein the substantially flexible zone is relatively more flexible than the substantially rigid zone on each of the first side and the second side zone (the panel is weakened allowing for easy flexibility; col. 4, lines 23-59), and
wherein the substantially flexible zone is configured to bend evenly or uniformly 
Claim 2, Nair further provides wherein the substantially flexible zone is located between the substantially rigid zone and a second substantially rigid zone (Fig. 1), or the substantially flexible zone is flanked by a pair of the substantially rigid zone and a second substantially rigid zone (not required by the claim).
Claim 3, Nair further provides wherein the substantially flexible zone extends from a leading edge (front edge) of the ridge or hip member to a trailing edge (rear edge; Fig. 1).
	Claim 9, Nair further provides wherein the substantially flexible zone is more flexible than the substantially rigid zone by comprising at least one of: different geometry or material in the substantially flexible zone and the substantially rigid zone (Fig. 4); a concertina-type section in the substantially flexible zone (not required by the claim); an area of variable thickness in the substantially flexible zone relative to the substantially rigid zone (not required by the claim); a variation in material properties or material in the substantially flexible zone relative to the substantially rigid zone (not required by the claim); a reduced thickness in the substantially flexible zone relative to the substantially rigid zone (not required by the claim); a reinforced polymer in the substantially rigid zone or an unreinforced polymer in the substantially flexible zone (not required by the claim); or a polymer of a first stiffness in the substantially flexible zone, and a polymer of a second stiffness in the substantially rigid zone, wherein the second 
	Claim 11, Nair further provides wherein the substantially flexible zone has a longitudinal stiffness (note that longitudinal lacks a point of reference; Fig. 1), or stiffness in a direction along the ridge or hip line, the same as a longitudinal stiffness, or stiffness in a direction along the ridge or hip line, of the substantially rigid zone (Fig. 1).
	Claim 12, Nair further provides wherein the substantially flexible zone has a stiffness in a direction transverse to a longitudinal direction, or in the direction of a ridge or hip of the roof (Fig. 1), less than the stiffness of the substantially rigid zone in the direction transverse to the longitudinal direction (the substantially rigid zone bends substantially less than the substantially flexible zone Fig. 1).  
	Claim 13, Nair further provides having a first elastic modulus or first stiffness in a width direction and a second elastic modulus or second stiffness in a length direction (based on the bends; Fig. 1), the first elastic modulus or first stiffness less than the second elastic modulus or second stiffness (Fig. 1).
	Claim 14, Nair further provides wherein when bent or installed the substantially rigid zone stays substantially planar (Fig. 1), and wherein when bent or installed, deflection of the ridge or hip is of the substantially flexible zone (Fig. 1).
Claim 16, Nair further provides wherein the substantially flexible zone comprises a plurality of spaced apart grooves (28, 30 and 30’; Fig. 6) in a lower surface of the ridge or hip member (Fig. 6), the grooves arranged side-by-side across a width of the ridge or hip member and extending in a length direction of the ridge or hip member to be arranged along the ridge or hip line of the roof (Fig. 6).
Claim 17, Nair further provides wherein the ridge or hip member has a first 
Claim 18, Nair further provides wherein a first thickness of the ridge or hip member in the substantially flexible zone is less than a second thickness of the ridge or hip member in the substantially rigid zone (a thickness in the flexible zone at 28, 30 and 30’ is less than a thickness of the substantially rigid zone; Fig. 6).
Claim 24, Nair further provides wherein the substantially flexible zone is stiffer along a first axis than a second axis to allow the ridge or hip member to be bent along the second axis while resisting bending in the first axis (Figs. 1-3).
Claim 25, Nair further provides wherein the substantially flexible zone comprises a flexible region to provide for flexibility (region of 28; Fig. 1), the flexible region located on an underside of the ridge or hip member (Fig. 3).
Claim 26, Nair further provides wherein the flexible region does not extend through to an upper surface of the ridge or hip member so as to not be visible from the upper surface (Fig. 3).
Claim 27, Nair further provides wherein an exposed surface of the ridge or hip member is substantially flat (Fig. 3), or the exposed -5-4850-6584-9289Atty. Dkt. No.: 103034-0188surface comprises surface decoration or patterning or texturing to emulate natural or manmade roofing materials (not required by the claim).
	Claim 29, Nair further provides a plurality of ribs on a lower surface (42; col. 4, line 60 and col. 5, line 6; Figs. 6 and 7).
Claim 31, Nair further provides wherein the ridge or hip member comprises at 
Claim 39, Nair further provides wherein the ridge or hip member comprises at least one cutting guide (32, 32’; Fig. 2).
Claim 40, Nair further provides wherein the at least one cutting guide is located on an underside of an exposed region of the ridge or hip member (Fig. 2).
Claim 41, Nair further provides wherein the at least one cutting guide comprises at least of: a thinned region, a slot; or a region of reduced member material thickness (slot; Fig. 2).
Claim 1, James provides a ridge or hip member for a roof, the ridge or hip member comprising:
a substantially flexible zone (8; Fig. 1) and a substantially rigid zone (9 and 10; Fig. 1) on each of a first side of the substantially flexible zone (Fig. 1) and a second side of the substantially flexible zone (Fig. 1), the substantially flexible zone adapted to allow the ridge or hip member to be bent by an installer by hand to conform the ridge or hip member to a ridge or hip of the roof with the substantially flexible zone located along a ridge or hip line of the roof and with the substantially rigid zone located on each side of the ridge or hip line (col. 3, lines 19-23; Figs. 7 and 8),
wherein the substantially flexible zone is relatively more flexible than the substantially rigid zone on each of the first side and the second side zone (hinge 8 formed by making the plastic thinner at the hinge; col. 3, lines 19-23), and
wherein the substantially flexible zone is configured to bend evenly or uniformly 
Claim 2, James further provides wherein the substantially flexible zone is located between the substantially rigid zone and a second substantially rigid zone (Fig. 1), or the substantially flexible zone is flanked by a pair of the substantially rigid zone and a second substantially rigid zone (not required by the claim).
Claim 3, James further provides wherein the substantially flexible zone extends from a leading edge (front edge; Fig. 3) of the ridge or hip member to a trailing edge (rear edge; Fig. 3).
Claim 8, James further provides the ridge or hip member comprising an overlapping region (represented by the top portion overlapping the bottom portion as shown in Fig. 2) and an underlapping region (represented by the bottom portion underlapping the top portion as shown in Fig. 2), the underlapping region comprising at least one fluid channel (51-53; Fig. 2) in an upper surface of the underlapping region (Figs. 2 and 3) and extending across a width of the ridge or hip member (51-53 extends across a width of the ridge or hip member; Fig. 3).
Claim 9, James further provides wherein the substantially flexible zone is more flexible than the substantially rigid zone by comprising at least one of: different geometry or material in the substantially flexible zone and the substantially rigid zone (not required by the claim); a concertina-type section in the substantially flexible zone (not required by the claim); an area of variable thickness in the substantially flexible zone relative to the substantially rigid zone (not required by the claim); a variation in material properties or material in the substantially flexible zone relative to the 
Claim 10, James further provides wherein the substantially flexible zone has a minimum bend radius corresponding with a maximum bendable state of the substantially flexible zone (the panels can only bend a certain amount before respective sides abut against each other; Figs. 1, 7 and 8).
Claim 12, James further provides wherein the substantially flexible zone has a stiffness in a direction transverse to a longitudinal direction, or in the direction of a ridge or hip of the roof (Figs. 1 and 7), substantially less that the stiffness of the substantially rigid zone in the direction transverse to the longitudinal direction (col. 3, lines 19-23).  
	Claim 13, James further provides having a first elastic modulus or first stiffness in a width direction (width direction shown in Fig. 3) and a second elastic modulus or second stiffness in a length direction (length direction shown in Fig. 3), the first elastic modulus or first stiffness less than the second elastic modulus or second stiffness (col. 3, lines 19-23; Figs. 1, 3, 7 and 8).
	Claim 14, James further provides wherein when bent or installed the substantially rigid zone stays substantially planar (Fig. 8), and wherein when bent or installed, deflection of the ridge or hip is of the substantially flexible zone (Fig. 8).

Claim 18, James further provides wherein a first thickness of the ridge or hip member in the substantially flexible zone is less than a second thickness of the ridge or hip member in the substantially rigid zone (Fig. 1).
Claim 24, James further provides wherein the substantially flexible zone is stiffer along a first axis than a second axis to allow the ridge or hip member to be bent along the second axis while resisting bending in the first axis (col. 3, lines 19-23; Figs. 1, 7 and 8).
Claim 25, James further provides wherein the substantially flexible zone comprises a flexible region to provide for flexibility (flexible region of the substantially flexible zone; Fig. 1), the flexible region located on an underside of the ridge or hip member (Fig. 1).
Claim 26, James further provides wherein the flexible region does not extend through to an upper surface of the ridge or hip member so as to not be visible from the upper surface (Figs. 1, 7 and 8).
Claim 27, James further provides wherein an exposed surface of the ridge or hip member is substantially flat (Figs. 1, 7 and 8), or the exposed -5-4850-6584-9289Atty. Dkt. No.: 103034-0188surface comprises surface decoration or patterning or texturing to emulate natural or manmade roofing materials (not required by the claim; see col. 2, lines 38-40).
Claim 29, James further provides a plurality of ribs on a lower surface (Fig. 3).
Claim 31, James further provides wherein the ridge or hip member comprises at 
	Claim 37, James further provides wherein the ridge or hip member comprises at least one edge feature (2, 12; Figs. 1 and 7), the at least one edge feature being located at, or near, or along one or more of: a side or outer edge, a leading edge, or a trailing edge (leading edge; Figs. 1 and 7).
	Claim 38, James further provides wherein the at least one edge feature provides for a barrier to an underside of the ridge or hip member (Figs. 1 and 7), and wherein the at least one edge feature provides for a visual barrier, such that when installed the underside of the ridge or hip member is not visible from the side or outer edge of the ridge or hip member (Figs. 1, 7 and 8).
Claim 39, James further provides wherein the ridge or hip member comprises at least one cutting guide (3, 6, 7, 13, 14, 15; Fig. 3).  
	Claim 40, James further provides wherein the at least one cutting guide is located on an underside of an exposed region of the ridge or hip member (Fig. 3).  
Claim 41, James further provides wherein the at least one cutting guide comprises at least one of: -6- 4833-6811-6690Atty. Dkt. No.: 103034-0188 a thinned region; a slot; or a region of reduced member material thickness (slot between members, or alternatively a region of reduced member material thickness; note that a region of reduced member material thickness lacks a point of reference with respect to any other claimed structural element/feature; Fig. 3).  
	Claim 42, James further provides wherein the ridge or hip member comprises a raised wall or an edge feature (2, 12; Figs. 1 and 7) located along at least one side or 
Claim 44, James further provides wherein the at least one cutting guide is configured to allow removal of at least one leading corner, or other portions, of the ridge or hip module (other portions; Fig. 3).
Claim 45, James further provides wherein the at least one cutting guide comprises a first cutting guide or a first set of cutting guides (3, or alternatively 3, 6, 7; Fig. 3) and a second cutting guide or a second set of cutting guides (13, or alternatively 13, 14, 15; Fig. 3).
Claim 46, James further provides wherein the first set of cutting guides extend in a direction along an axis or in a direction (in a direction; Fig. 3), or provides for a cutting guide pathway, that extends from a leading edge of the ridge or hip member towards or to a first outer or side edge of the ridge or hip member (to first outer or side edge; Fig. 3), and wherein the second set of cutting guides extend in a direction along an axis or in a direction (in a direction; Fig. 3), or provides for a cutting guide pathway, that extends from the leading edge of the ridge or hip member towards or to a second outer or side edge of the ridge or hip member (to second outer or side edge; Fig. 3).  
	Claim 48, James further provides wherein each of the at least one cutting guide, or corresponding pairs of cutting guides in the first and second sets of cutting guides, corresponds with a particular roof pitch angle (corresponds with the roof pitch angle shown in Fig. 8).
Claim 49, James further provides wherein the at least one cutting guide is of a linear cutting guide pathway or is of a non-linear cutting guide pathway (linear guide pathway; Fig. 3).

an upper surface (upper surface of 1; Figs. 1 and 7) comprising an exposed surface or region (exposed surface or region of the upper surface of 1; Figs. 1 and 7),
an underlapping region (underlapping region of 1; Fig. 2) configured to be covered in use by an overlapping region of an adjacent roofing, cladding, or siding member (shown covered by overlapping region; Fig. 2), and
at least one cutting guide (3, 6, 7, 13, 14, 15; Fig. 3) configured to allow for the resizing of the roofing, cladding, or siding member or removal of a portion of the roofing, cladding, or siding member (elements 3, 6, 7, 13, 14 and 15 are capable of allowing for the resizing of the roofing, cladding, or siding member or removal of a portion of the roofing, cladding, or siding member; Fig. 3),
a substantially flexible zone (at reference numeral 8; Fig. 1), and
a substantially rigid zone (9 and 10; Fig. 1) on each of a first side of the substantially flexible zone and a second side of the substantially flexible zone (Fig. 1), the substantially flexible zone adapted to allow the roofing, cladding, or siding member to be bent by an installer by hand to conform the roofing, cladding, or siding member to a ridge or hip of a roof with the substantially flexible zone located along a ridge or hip line of the roof and with the substantially rigid zone located on each side of the ridge or hip line (col. 3, lines 19-24; Figs. 1, 7 and 8),
wherein the substantially flexible zone is relatively more flexible than the substantially rigid zone on each of the first side and the second side (hinge 8 formed by making the plastic thinner at the hinge; col. 3, lines 19-23), and
wherein the substantially flexible zone is configured to bend evenly or uniformly 
Claim 72, James further provides wherein the substantially flexible zone is more flexible than the substantially rigid zone by comprising at least one of: -8-4833-6811-6690Atty. Dkt. No.: 103034-0188different geometry or material in the substantially flexible zone and the substantially rigid zone (not required by the claim); a concertina-type section in the substantially flexible zone (not required by the claim); an area of variable thickness in the substantially flexible zone relative to the substantially rigid zone (not required by the claim); a variation in material properties or material in the substantially flexible zone relative to the substantially rigid zone (not required by the claim); a reduced thickness in the substantially flexible zone relative to the substantially rigid zone (col. 3, lines 19-24; Fig. 1); a reinforced polymer in the substantially rigid zone or an unreinforced polymer in the substantially flexible zone (not required by the claim); or a polymer of a first stiffness in the substantially flexible zone, and a polymer of a second stiffness in the substantially rigid zone, wherein the second stiffness is greater than the first stiffness (not required by the claim).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (US 4907499).
	Claim 11, James teaches all the limitations of claim 1. Although, James appears to teach the substantially flexible zone having a longitudinal stiffness, or stiffness in a direction along the ridge or hip line, the same as a longitudinal stiffness, or stiffness in a direction along the ridge or hip line, of the substantially rigid zone, James is unclear as to the respective stiffnesses. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the substantially flexible zone having a longitudinal stiffness, or stiffness in a direction along the ridge or hip line, the same as a longitudinal stiffness, or stiffness in a direction along the ridge or hip line, of the substantially rigid zone, with the reasonable expectation of preventing the ridge or hip member from bending at the flexible zone in a direction along the longitudinal stiffness, since James does not teach the ridge or hip member being intended to be bent along the direction along the ridge or hip line, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over
James (US 4907499) in view of Nair et al. (US 5971848) (‘Nair’).
Claim 16, James teaches all the limitations of claim 1 as above, but is silent as to a plurality of spaced apart grooves as claimed. However, Nair teaches wherein a .
Claims 20 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (US 4907499) in view of Freborg (US 5094042).
	Claim 20, James teaches all the limitations of claim 1 as above, but is silent as to the substantially flexible zone being configured to bend to provide for an arc shaped profile across the substantially flexible zone. However, Freborg teaches a substantially flexible zone being configured to bend to provide for an arc shaped profile across the substantially flexible zone (Fig. 8). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the substantially flexible zone being configured to bend to provide for an arc shaped profile across the substantially flexible zone, with the reasonable expectation of creating a different aesthetic appeal of the hip or ridge member when installed, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 
Claim 30, James teaches all the limitations of claim 8 as above, but is silent as to the upper surface of the underlapping region comprising a ramped region, the ramped region having a positive gradient, relative to a lower surface of the underlapping region, in a direction away from a trailing edge of the ridge or hip member toward a leading edge. However, Freborg teaches wherein an upper surface of an underlapping region comprises a ramped region (region between 20 and 22; Fig. 2), the ramped region having a positive gradient (Fig. 2), relative to a lower surface of the underlapping region (Fig. 2), in a direction away from a trailing edge of the ridge or hip member towards a leading edge (Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the upper surface of the underlapping region comprising a ramped region, the ramped region having a positive gradient, relative to a lower surface of the underlapping region, in a direction away from a trailing edge of the ridge or hip member toward a leading edge, with the reasonable expectation of further increasing ventilation.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over
James (US 4907499) in view of Grubka et al. (US 20150240496) (‘Grubka’).
Claim 28, James teaches all the limitations of claim 25 as above, but is silent as to the substantially flexible zone comprising at least a first layer and a second layer. However, Grubka teaches a ridge or hip member comprising a flexible zone comprising prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure .

Allowable Subject Matter
Claims 50 and 73 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or disclose, alone or in combination, all the elements and features of the ridge or hip member for a roof, including all the elements and features of the combination of claims 1, 39 and 50, and the combination of claims 51 and 73 including, inter alia the at least one cutting guide extending from a leading edge of the ridge or hip member across part of the substantially flexible zone, and at least part of the substantially rigid zone to an outer edge of the ridge or hip member, as claimed in claim 50, and wherein the at least one cutting guide extends from a leading edge of the roofing, cladding or siding member across part of the substantially flexible zone and at least part of the substantially rigid zone to an outer edge of the roofing, cladding or siding member, as claimed in claim 72. James (US 4907499) teaches cutting guides extending to the outer sides (3, 6, 7, 13, 14, 15; Fig. 3) and from a leading edge (45-50; Fig. 10), but does not teach the at least one cutting guide .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 8-14, 16-18, 20, 24-34, 37-42, 44-46, 48-51 and 72-73 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635